EXHIBIT 10

ACUITY BRANDS LIGHTING, INC.

SEVERANCE AGREEMENT

THIS AGREEMENT (the “Agreement”), made and entered into as of this day of
            , 2008, by and between ACUITY BRANDS LIGHTING, INC., a Delaware
corporation (the “Company”), and              (“Executive”).

WITNESSETH:

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated under certain circumstances; and

WHEREAS, the Company and the Executive have determined it is in their mutual
best interests to enter into this Agreement;

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. TERM OF AGREEMENT

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof and shall be for a rolling, two-year term (the “Term”) and
shall be deemed to extend automatically, without further action by either the
Company or Executive, each day for an additional day, such that the remaining
term of the Agreement shall continue to be two years; provided, however, that
either party may, by written notice to the other, cause this Agreement to cease
to extend automatically and, upon such notice, the “Term” of this Agreement
shall be the two-year period following the date of such notice and this
Agreement shall terminate upon the expiration of such Term. This Agreement shall
not be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or its affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.

As of the date hereof, to the extent that the Executive and the Company have
previously entered into a severance agreement related to the terms and
conditions addressed in this Agreement, such agreement is superseded and
replaced in its entirety by this Agreement. Unless it is specifically provided
otherwise, this Agreement does not supersede any Change in Control agreement
between the parties that relates specifically to termination and severance
benefits in connection with a Change in Control of the Company.

 

  2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

2.1 “Board” or “Board of Directors.” The Board of Directors of Acuity Brands,
Inc., or its successor.



--------------------------------------------------------------------------------

2.2 “Cause”. The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

a. If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);

b. If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Company to be in violation of law or
of written policies of the Company and which result in material injury to the
Company;

c. If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or

d. Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his/her duties and
such failure results in material injury to the Company.

If Executive’s employment is terminated for any reason, the supervising
executive to whom Executive directly reports (the “Supervising Executive”) shall
make a determination whether or not the termination was for Cause. If the
Supervising Executive determines that the termination was for Cause, then,
within thirty (30) days of such termination, the Company shall provide written
notice to the Executive indicating that the termination was for Cause and noting
that benefits will not be made available to the Executive pursuant to this
Agreement.

2.3 “Company”. Acuity Brands Lighting, Inc., a Delaware corporation, or any
successor to its business and/or assets.

2.4 “Date of Termination”. The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Company is to cease.

2.5 “Disability”. Disability shall have the meaning ascribed to such term in the
Company’s long-term disability plan covering the Executive, or in the absence of
such plan, a meaning consistent with Section 22(e)(3) of the Code. The
determination of Disability shall be made by the Company in a manner consistent
with the requirements of Section 409A.

2.6 “Notice of Termination”. A written notice from the Company to the Executive
specifying the Date of Termination.

 

2



--------------------------------------------------------------------------------

2.7 “Parent Company”. Acuity Brands, Inc., a Delaware corporation, or any
successor to its business and/or assets.

2.8 “Section 409A”. Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.

2.9 “Severance Period”. A period equal to the lesser of (i)              months
from the Executive’s Date of Termination or (ii) the number of months (rounded
to the nearest month) from the Executive’s Date of Termination until the date he
attains age 65; provided, however, that the Severance Period shall in no event
be less than six (6) months.

 

  3. SCOPE OF AGREEMENT.

This Agreement provides for the payment of compensation and benefits to
Executive in the event his/her employment is involuntarily terminated by the
Company without Cause. If Executive is terminated by the Company for Cause,
dies, incurs a Disability or voluntarily terminates employment, this Agreement
shall terminate, and Executive shall be entitled to no payments of compensation
or benefits pursuant to the terms of this Agreement; provided that in such
events, Executive will be entitled to whatever benefits are payable pursuant to
the terms of any health, life insurance, disability, welfare, retirement,
deferred compensation, or other plan or program maintained by the Company.

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Change in
Control Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

  4. BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), the Executive shall be entitled to
the compensation and benefits described below, provided that Executive, as
described in Section 4.7, executes a valid release of claims in such form as may
be required by the Company. In the event Executive is terminated without Cause,
the Company may, in its discretion and to provide equitable treatment, grant
benefits to Executive in addition to those provided below in circumstances where
Executive suffers a diminution of projected benefits as a result of Executive’s
termination prior to attainment of age 65, including without limitation,
additional retirement benefits, provided that any such grant of additional
benefits shall be consistent with the requirements of Section 409A and no such
grant shall be made which would violate Section 409A and the regulations and
rulings thereunder.

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Change in
Control Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

3



--------------------------------------------------------------------------------

4.1 Base Salary. Executive shall continue to receive his/her Base Salary
(subject to withholding of all applicable taxes) for the entire Severance Period
(as defined in Section 2.9 above), payable in the same manner as it was being
paid on his/her Date of Termination.

4.2 Annual Bonus; Accrued Vacation. Executive shall be paid a bonus in an amount
equal to the greater of (i) the annual incentive bonus that would be paid or
payable to Executive for the fiscal year of the Company during which Executive’s
Date of Termination occurs under the Company’s annual incentive plan (“Incentive
Plan”), assuming the 100% target level(s) of performance had been met for such
fiscal year, multiplied by a fraction (the “Pro Rata Fraction”), the numerator
of which is the number of days that have elapsed in the then current fiscal year
through Executive’s Date of Termination and the denominator of which is 365, or
(ii) the annual incentive bonus that would be paid or payable to Executive for
the fiscal year of the Company during which Executive’s Date of Termination
occurs under the Incentive Plan based upon the Company’s actual performance for
such fiscal year, multiplied by the Pro Rata Fraction. The bonus amount
determined pursuant to Section 4.2(i) shall be paid to Executive within thirty
(30) days after the Executive’s Date of Termination and any additional amount
payable pursuant to Section 4.2(ii) shall be payable at the same time as bonuses
are payable to other executives under the Incentive Plan. The bonus amount
determined pursuant to this section shall be subject to withholding of all
applicable taxes. In the event Executive becomes entitled to a bonus under this
Section 4.2 and under the Incentive Plan in connection with a change in control
(as defined in the Incentive Plan), Executive shall be entitled to receive
whichever bonus amount is greater and Executive shall not receive a duplicate
bonus for the same fiscal year (or portion of a fiscal year).

Executive shall be paid an amount equal to Executive’s accrued but unused
vacation (determined in accordance with Company policy) as of his/her Date of
Termination. The amount shall be paid within thirty (30) days after the
Executive’s Date of Termination (subject to withholding of all applicable
taxes).

4.3 Stock Options, Restricted Stock And Restricted Stock Units. As of
Executive’s Date of Termination, the vesting and exerciseability of all
outstanding Stock Options, Restricted Stock, Restricted Stock Units and any
other equity awards held by Executive shall be determined in accordance with the
agreements governing such awards.

4.4 Health Care and Life Insurance Benefits. The health care (including dental
and vision coverage, if applicable) and term life insurance coverage provided to
Executive at his/her Date of Termination shall be continued at the same level as
for active executives and in the same manner as if his/her employment had not
terminated, beginning on the Date of Termination and ending on the last day of
the Severance Period. Any additional coverage Executive had at termination,
including dependent coverage, will also be continued for such period on the same
terms, to the extent permitted by the applicable policies or contracts. Any
costs Executive was paying for such coverage at the time of termination shall be
paid by Executive by separate check payable to the Company each month in advance
or, at Executive’s election, may be deducted from his/her Base Salary payments
under Section 4.1. If the terms of the life insurance plan referred to in this
Section 4.4 or the laws applicable to such plan do not permit continued
participation by

 

4



--------------------------------------------------------------------------------

Executive as required by this section, then the Company will arrange for other
coverage satisfactory to Executive at the Company’s expense providing
substantially identical benefits or, at the Company’s election, the Company will
pay Executive an amount each month during the Severance Period equal to the
costs to Executive for the coverage.

If the terms of the health care plan referred to in this Section 4.4 do not
permit continued participation by Executive as required by this subsection or if
the healthcare benefits to be provided to Executive and his/her dependents
pursuant to this Section 4.4 cannot be provided in a manner such that the
benefit payments will be tax-free to Executive and his/her dependents, then the
Company shall (A) pay to Executive each month during the Severance Period after
Executive’s Termination Date an amount equal to the monthly rate for COBRA
coverage under the healthcare plan that is then being paid by former active
employees for the level of coverage that applies to Executive and his/her
dependents, minus the amount active employees are then paying for such coverage,
and (B) permit Executive and his/her dependents to elect to participate in the
healthcare plan for the Severance Period upon payment of the applicable rate for
COBRA coverage during the Severance Period. A benefit provided under this
Section 4.4 shall cease if Executive obtains other employment and, as a result
of such employment, health care or life insurance benefits are available to
Executive. At the end of the Severance Period, Executive shall be entitled to
elect to continue health care coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), for the period required
by COBRA.

4.5 Outplacement Services. Executive will be provided for the Severance Period
with outplacement services in accordance with the Company’s severance policy
through an outplacement firm selected by the Company (unless Executive wishes to
choose a different outplacement firm), provided that the Company’s total cost
for such services shall not exceed an amount equal to ten percent (10%) of
Executive’s Base Salary.

4.6 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
401(k) plan, AD&D, car allowance, club dues, etc.), shall cease on his/her Date
of Termination, provided that any conversion or extension rights applicable to
such benefits shall be made available to Executive at his/her Date of
Termination or when such coverages otherwise cease at the end of the Severance
Period. Except as expressly provided herein, for all other plans sponsored by
the Company, the Executive’s employment shall be treated as terminated on
his/her Date of Termination and Executive’s right to benefits shall be
determined under the terms of such plans; provided, however, in no event will
Executive be entitled to severance payments or benefits under any other
severance plan, policy, program or agreement of the Company, except to the
extent Executive is covered by a change in control agreement.

4.7 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

 

5



--------------------------------------------------------------------------------

4.8 Section 409A. The Company shall have the authority to delay the commencement
of payments under this Section 4 to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the date of Executive’s Termination of Employment (and on such date the
payments that would otherwise have been made during such six-month period shall
be made) to the extent such delay is required under the provision of
Section 409A, provided that the Company and Executive may agree to take into
account any transitional rule available under Section 409A.

 

  5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

5.1 Purpose and Reasonableness of Provisions. Executive acknowledges that, prior
to and during the Term of this Agreement, the Company and the Parent Company
(collectively referred to hereinafter, where applicable, as the “Protected
Parties”) have furnished and will furnish to Executive Trade Secrets and
Confidential Information, which, if used by Executive on behalf of a competitor
of the Protected Parties or other person, could cause substantial detriment to
the Protected Parties. Moreover, the parties recognize that Executive, during
the course of his/her employment with the Company, has and will develop
important relationships with customers and others having valuable business
relationships with the Company. In view of the foregoing, Executive acknowledges
and agrees that the restrictive covenants contained in this Section 5 are
reasonably necessary to protect the Protected Parties’ legitimate business
interests, Confidential Information, and good will.

The Company and Executive recognize that Executive may experience periodic
material changes in his/her job title and/or the duties, responsibilities or
services that he/she is called upon to perform on behalf of the Company. If
Executive experiences such a material change, the parties shall, as soon as is
practical, enter into a signed, written amendment to the relevant provisions of
Exhibit B of this Severance Agreement reflecting such material change. Moreover,
in the event of any material change in corporate organization or business on the
part of the Direct Competitors or in the Company’s Business as defined in
Exhibit B, the parties agree to amend those provisions, as necessary, at the
Company’s request, in order to reflect such change.

5.2 Trade Secrets and Confidential Information. Executive agrees that he/she
shall protect the Protected Parties’ Trade Secrets (as defined in
Section 5.10(b) below) and Confidential Information (as defined in
Section 5.10(a) below) and shall not disclose to any person or entity, or
otherwise use or disseminate, except in connection with the performance of
his/her duties for the Company, any Trade Secrets or Confidential Information;
provided, however, that Executive may make disclosures required by a valid order
or subpoena issued by a court or administrative agency of competent
jurisdiction, in which event Executive will promptly notify the Protected
Parties of such order or subpoena to provide the Protected Parties an
opportunity to protect their interests. Executive’s obligations under this
Section 5.2 shall apply during his/her employment and after his/her termination
of employment, and shall survive any expiration or termination of this
Agreement, provided that Executive may after such expiration or termination
disclose Confidential Information with the prior written consent of the Chief
Executive Officer.

The Executive, during employment with the Company, will not offer, disclose or
use on Executive’s own behalf or on behalf of the Company, any information
Executive received prior to employment by the Company, which was supplied to
Executive confidentially or which Executive should reasonably know to be
confidential.

 

6



--------------------------------------------------------------------------------

5.3 Return of Property. Upon the termination of his/her employment with the
Company, Executive agrees to deliver promptly to the Company all files, customer
lists, management reports, memoranda, research, company forms, financial data
and reports and other documents (including all such data and documents in
electronic form) of the Protected Parties, supplied to or created by him in
connection with his/her employment hereunder (including all copies of the
foregoing) in his/her possession or control, and all of the Company’s equipment
and other materials in his/her possession or control. Executive’s obligations
under this Section 5.3 shall survive any expiration or termination of this
Agreement.

5.4 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention which is made or conceived, either
solely or jointly with others, during employment with the Company. The Executive
agrees to promptly disclose to the Company all such Inventions. The Executive
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for an Invention and will at the expense of the Company,
take all reasonably required action by the Company to patent, copyright or
otherwise protect the Invention.

5.5 Non-Competition. Executive agrees that during the course of his/her
employment and for              months after the last day of his/her employment
with the Company, he/she will not, directly or indirectly, engage in, provide,
or perform any Executive Services on behalf of any Direct Competitor in the
Territory.

5.6 Non-Solicitation of Customers/Suppliers. The Executive agrees that during
the course of his/her employment with the Company, and for eighteen months after
the last day of his/her employment with the Company, the Executive will not
directly or indirectly solicit Customers (as defined in Paragraph 5.10(e) below)
for the purpose of providing goods and services competitive with the Company’s
Business.

5.7 Non-Solicitation of Employees. The Executive agrees that during the course
of employment with the Company, and for a period eighteen months after the
termination of his/her employment, the Executive shall not, directly or
indirectly, whether on behalf of the Executive or others, solicit, lure or
attempt to hire away any of the employees of the Company.

5.8 Injunctive Relief. Executive acknowledges that if he/she breaches or
threatens to breach any of the provisions of this Section 5, his/her actions may
cause irreparable harm and damage to the Protected Parties which could not be
compensated in damages. Accordingly, if Executive breaches or threatens to
breach any of the provisions of this Section 5, the Company (or, if applicable,
the Protected Parties) shall be entitled to seek injunctive relief, in addition
to any other rights or remedies the Company (or, if applicable, the Protected
Parties) may have. The existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
the Protected Parties) of Executive’s agreements under this Section 5.

 

7



--------------------------------------------------------------------------------

5.9 Provisions Severable. If any provision in this Section 5 is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provisions of this Agreement, but such other provisions
shall remain in full force and effect. Each and every provision, paragraph and
subparagraph of this Section 5 is severable from the other provisions,
paragraphs and subparagraphs and constitutes a separate and distinct covenant.

5.10 Definitions. For purposes of this Section 5, the following definitions
shall apply:

a. “Confidential Information” means any information, without regard to form,
relating to the Protected Parties’ clients, operations, finances, and business
that derives economic value, actual or potential, from not being generally known
to other persons or entities, including but not limited to technical or
non-technical data, compilations (including compilations of customer, supplier,
or vendor information), programs, methods, devices, techniques, processes,
financial data, pricing methodology, formulas, patterns, strategies, studies,
business development, software systems, marketing techniques and lists of actual
or potential customers (including identifying information about customers),
whether or not in writing. Confidential Information includes information
disclosed to the Protected Parties by third parties that the Protected Parties
are obligated to maintain as confidential. Confidential Information subject to
this Agreement may include information that is not a trade secret under
applicable law, but information not constituting a trade secret only shall be
treated as Confidential Information under this Agreement for a two-year period
following Executive’s termination of employment.

b. “Trade Secrets” means Confidential Information constituting a trade secret
under applicable law.

c. “Executive Services” shall mean the Executive Services performed by the
Executive as provided on Exhibit B.

d. “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and (i) which
relate directly to the business of the Company or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company
or (iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Protected Parties are used, or (iv) which is developed on
the Company’s time.

e. “Customers” means customers of the Company with whom Executive had material
contact on behalf of the Company during the two-year period preceding the
termination of Executive’s employment with the Company.

f. “Company’s Business” shall have the meaning provided on Exhibit B.

g. “Direct Competitor” shall have the meaning provided on Exhibit B.

h. “Territory” shall mean the areas identified on Exhibit B. Executive
acknowledges that Executive has reviewed Exhibit B, which is incorporated by
reference, and Executive acknowledges that Executive will perform Executive
Services on behalf of Company throughout the Territory.

 

8



--------------------------------------------------------------------------------

  6. MISCELLANEOUS

6.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.4 with respect to benefits coverages.

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

6.3 Successors; Binding Agreement.

a. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:   

Acuity Brands Lighting, Inc.

Attention: General Counsel

One Lithonia Way

Conyers, GA 30012

If to the Executive:    To his/her last known address on file with the Company

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

9



--------------------------------------------------------------------------------

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

6.7 Amendments and Modifications. This Agreement and Exhibit B may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement or to Exhibit B.

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Georgia.

6.9 Disputes; Legal Fees.

a. Disputes. All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Chief Executive Officer of the Company, or his/her designee, provided that such
designee shall not be the Supervising Executive (the Chief Executive Officer or
such designee is hereinafter referred to as the “Administrator”). Any denial by
the Administrator of a claim for benefits under this Agreement shall be provided
in writing to Executive within thirty (30) days of such decision and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Administrator shall afford a reasonable opportunity
to Executive for a review of its decision denying a claim and shall further
allow Executive to request in writing that the Administrator reconsider the
denial of the claim within sixty (60) days after notification by the
Administrator that Executive’s claim has been denied.

b. Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:             ACUITY BRANDS LIGHTING, INC.           By:            

 

10



--------------------------------------------------------------------------------

EXHIBIT A

TO ACUITY BRANDS LIGHTING, INC.

SEVERANCE AGREEMENT

GENERAL RELEASE

 

(a) Released Claims: Employee irrevocably and unconditionally fully and finally
releases, acquits and forever discharges all the claims described herein that
he/she may now have against the Released Parties listed in Section 2(b), below,
except that he/she is not releasing any claim that relates to: (1) his/her right
to enforce this Agreement; (2) any rights or claims that arise after the
execution of this Agreement; or (3) any rights or claims that he/she cannot
lawfully release. Subject only to the exceptions just noted, Employee is
releasing any and all claims, demands, actions, causes of action, liabilities,
debts, losses, costs, expenses, or proceedings of every kind and nature, whether
direct, contingent, or otherwise, known or unknown, past, present, or future,
suspected or unsuspected, accrued or unaccrued, whether in law, equity, or
otherwise, and whether in contract, warranty, tort, strict liability, or
otherwise, which he/she now has, may have had at any time in the past, or may
have at any time in the future arising or resulting from, or in any matter
incidental to, any and every matter, thing, or event occurring or failing to
occur at any time in the past up to and including the date of this agreement.
Employee understands that the claims he/she is releasing might arise under many
different laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as, but not limited to, the following:

Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged violation of mail, wire, bank, or securities laws; Georgia
anti-discrimination statutes, which prohibit retaliation and discrimination on
the basis of age, disability, gender, race, color, religion, and national
origin; and any other federal, state, or local laws prohibiting employment
discrimination or retaliation.

 

   Page 1 of 5    Executive’s Initials: _____



--------------------------------------------------------------------------------

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.

Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.

Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section 2(a), above, of this
Agreement): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Employee’s employment with the Company and/or its conclusion, such as claims for
breach of contract, compensation, overtime wages, promotions, upgrades, bonuses,
commissions, lost wages, or unused accrued vacation or sick pay; (iii) claims
that in any way relate to any state law contract or tort causes of action; and
(iv) any claims to attorneys’ fees, costs and/or expenses or other indemnities
with respect to claims Employee is releasing.

 

   Page 2 of 5    Executive’s Initials: _____



--------------------------------------------------------------------------------

(b) Released Parties: The Released party/parties is/are Acuity Brands Lighting,
Inc., all current, future and former parents, subsidiaries, related companies,
partnerships, or joint ventures related thereto, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (hereinafter the
“Released Parties”).

 

(c) Unknown Claims: Employee understands that he/she is releasing the Released
Parties from claims that he/she may not know about as of the date of the
execution of this Agreement, and that is his/her knowing and voluntary intent
even though Employee recognizes that someday he/she might learn that some or all
of the facts he/she currently believes to be true are untrue and even though
he/she might then regret having signed this Agreement. Nevertheless, Employee is
expressly assuming that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
he/she might have under any law that is intended to protect him/her from waiving
unknown claims Employee understands the significance of doing so. If Employee
resides in California, Employee hereby expressly waives the provisions of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Moreover, this Release does not extend to those rights which, as a
matter of law, cannot be waived, including but not limited to, unwaivable rights
that Employee may have under the California Labor Code.

 

(d) Ownership of Claims: Employee represents and warrants that he/she has not
sold, assigned or transferred any claim he/she is purporting to release, nor has
he/she attempted to do so. Employee expressly represents and warrants that
he/she has the full legal authority to enter into this Agreement for
himself/herself and his/her estate, and does not require the approval of anyone
else.

 

(e) Pursuit of Released Claims: Employee represents that he/she has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this Agreement purports to waive, and he/she promises never to file or prosecute
any lawsuit, complaint, or charge based on such claims. This provision shall not
apply to any non-waivable charges or claims brought before any governmental
agency. With respect to any such non-waivable claims, however, Employee agrees
to waive his/her right (if any) to any monetary or other recovery, including but
not limited to reinstatement, should any governmental agency or other third
party pursue any claims on his/her behalf, either individually or as part of any
class or collective action.

 

(f)

FMLA and FLSA Rights Honored: Employee acknowledges that he/she has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he/she believes he/she is entitled under Employer’s policy and
the Family and Medical Leave Act of 1993 (“FMLA”), as amended. Employee has

 

   Page 3 of 5    Executive’s Initials: _____



--------------------------------------------------------------------------------

 

no pending request for FMLA leave with Employer; nor has Employer mistreated
Employee in any way on account of any illness or injury to Employee or any
member of Employee’s family. Employee further acknowledges that he/she has
received all of the monetary compensation, including hourly wages, salary and/or
overtime compensation, to which he/she believes he/she is entitled under the
Fair Labor Standards Act (“FLSA”), as amended.

 

(g) ADEA Release Requirements Have Been Satisfied: Employee understands that
this Agreement has to meet certain requirements to validly release any ADEA
claims Employee might have had, and Employee represents and warrants that all
such requirements have been satisfied. Employee acknowledges that, before
signing this Agreement, he/she was given at least twenty-one (21) days to
consider this Agreement. Employee further acknowledges that: (1) he/she took
advantage of as much of this period to consider this Agreement as he/she wished
before signing it; (2) he/she carefully read this Agreement; (3) he/she fully
understands it; (4) he/she entered into this Agreement knowingly and voluntarily
(i.e., free from fraud, duress, coercion, or mistake of fact); (5) this
Agreement is in writing and is understandable; (6) in this Agreement, Employee
waives current ADEA claims; (7) Employee has not waived future ADEA claims;
(8) Employee is receiving valuable consideration in exchange for execution of
this Agreement that he/she would not otherwise be entitled to receive such
consideration; and (9) Employer encourages Employee in writing to discuss this
Agreement with his/her attorney (at his/her own expense) before signing it, and
that he/she has done so to the extent he/she deemed appropriate.

 

(h) Revocation: For a period of at least seven (7) days following the execution
of such agreement, Employee may revoke this Agreement. If Employee wishes to
revoke this Agreement in its entirety, he/she must make a revocation in writing
which must be delivered by hand or confirmed facsimile before 5:00 p.m. of the
seventh day of the revocation period to Jill Greene, Esq., One Lithonia Way,
Conyers, Georgia 30012, otherwise the revocation will not be effective. If
Employee timely revokes this Agreement, Employer shall retain payments and
benefits otherwise payable to Employee under this Agreement.

 

(i) Access to Independent Legal Counsel; Knowing and Voluntary Execution:
EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL
COUNSEL OF HIS/HER OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT.
EMPLOYEE FURTHER ACKNOWLEDGES THAT, IF DESIRED, HIS/HER LEGAL COUNSEL HAS
REVIEWED THIS AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THAT EMPLOYEE AGREES TO BE FULLY BOUND BY AND
SUBJECT THERETO. EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND KNOWS AND
UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER
OWN FREE ACT AND DEED.

 

   Page 4 of 5    Executive’s Initials: _____



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have executed or caused this Agreement
to be executed on the date set forth opposite the name of such party below.

 

Dated: __________________, ______     EMPLOYER       By:     Dated:
__________________, ______    

 

      EMPLOYEE

 

   Page 5 of 5    Executive’s Initials: _____



--------------------------------------------------------------------------------

EXHIBIT B

TO ACUITY BRANDS LIGHTING, INC.

SEVERANCE AGREEMENT

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

5.10(c) “Executive Services” means the duties described on the job description
for the job held by Executive, which is attached to this Exhibit B and
incorporated herein by reference.

5.10(f) “Company’s Business” means the manufacture and/or sale of one or more of
the following classes of product: lighting fixtures, electric linear modular
lighting systems comprised of plug-in relocatable modular wiring components,
emergency lighting fixtures and systems (comprised of exit signs, emergency
light units, back-up power battery packs, and combinations thereof), battery
powered lighting fixtures, electric lighting track units, hardware for mounting
and hanging electrical lighting fixtures, LED replacement light emitting diode
tubes, aluminum, steel and fiberglass fixture poles for electric lighting, light
fixture lenses, sound and electromagnetic wave receivers and transmitters,
flexible wiring systems and components (namely, flexible branch circuits,
attachment plugs, receptacles, connectors and fittings), emergency lighting unit
inverters, electrical lighting controls, electrical dimming controllers and
light switches for electric fixtures, dimming units (comprised of cabinets,
control stations and wiring for control of electrical lighting fixtures and
electric loads), electronic sensing devices (namely, ultrasonic occupancy
sensors and range extenders for lighting energy management), or lighting control
systems (comprised of dimmers, low voltage switches, programmable lighting
controllers, lighting energy management occupancy sensors and timers, and range
extenders for energy management).

5.10(g) “Direct Competitor” means the following entities: (1) Cooper Lighting;
(2) Cree, Inc./LED Lighting Fixtures; (3) General Electric Company; (4) Hubbell
Lighting, Inc.; (5) Royal Philips Electronics/The Genlyte Group; (6) Schneider
Electric/Juno Lighting; (7) Siemens/Osram Sylvania; as well as any of their
respective affiliates, subsidiaries and/or parent companies that are either
located or transact business within the United States of America, but only to
the extent each engages in the manufacture and/or sale of one or more classes of
products competitive with the Company’s Business.

5.10(h) “Territory” means the territory of the United States. Executive
acknowledges that the Company is licensed to do business and in fact does
business in all fifty states in the United States. Executive further
acknowledges that the services he/she performs on behalf of the Company,
including the Executive Services, are at a senior managerial level and are not
limited in their territorial scope to any particular city, state, or region, but
instead have nationwide impact throughout the United States. Executive further
acknowledges and agrees that: (a) the Company’s business is, at the very least,
national in scope; and (b) these restrictions are reasonable and necessary to
protect the Confidential Information, trade secrets, business relationships, and
goodwill of the Company.

ATTACHMENT TO EXHIBIT B

EXECUTIVE SERVICES

(Employee)

(Title)

(Date)

 

1



--------------------------------------------------------------------------------

“Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his/her employment, as of the
date hereof, as             , in which capacity Executive:         .

 

2